Citation Nr: 1448042	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  08-27 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left leg disability, to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Esq.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1955 to October 1957.  This case comes to the Board of Veterans' Appeals (Board) on appeal from October 2006 and October 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In July 2009, the Board issued a decision which found that the Veteran had submitted new and material evidence to reopen his claim seeking service connection for a low back disability.  The reopened claim and the intertwined claim seeking service connection for left leg pain were then remanded to the RO for additional evidentiary development.  The Board remanded the Veteran's claim again in October 2010 and most recently in May 2012 for further development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's back disability did not have its onset in service or within one year of service discharge and is not shown to be etiologically related to service.

2. The Veteran's left leg disability did not have its onset in service or within one year of service discharge and is not shown to be etiologically related to service.



CONCLUSIONS OF LAW

1. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

2. The criteria for service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a low back disability and for left leg pain, claimed as secondary to a low back disability.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis.  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.


Back

Service treatment records reflect that in January 1957 the Veteran was thrown from a truck.  He was treated for injuries, including a contusion to his left back.  He continued to complain of pain in the left lumbar region in July 1957 and was diagnosed with chronic lumbar strain.

During his August 1957 separation examination, the Veteran reported a history of swollen or painful joints and a "trick" or locked knee.  However, a physical examination of the Veteran's spine did not reveal and defects and was noted as "normal."

A friend of the Veteran, who has known the Veteran since 1969, stated that the Veteran has often complained of pain in his back, which had gotten worse over the years.  The Veteran's son, who was born in 1960, also recalled in a statement that the Veteran has had back problems for as long as he could remember.  

The first post-service medical records of evidence discussing the Veteran's back are from 1987.  A June 1987 private treatment record reflects that the Veteran sought treatment for pain in his back, reporting that he had been rear-ended in a car accident.  He noted that he had had problems with his back before.  An x-ray showed narrowing at the L3-4, L5-S1 disc space.  He continued to report back pain in October 1987.  

In 1989, he had a fusion performed to correct a ruptured disc at L4-5.  His doctor noted that the ruptured disc probably was not caused by his injury in service, but that injury could have weakened his back or precipitated a weak back that eventually led to the ruptured disc.  The Veteran's hospital discharge summary states that the Veteran reported intermittent pain since his 1957 in-service injury, but that the pain generally resolved, and he had had increasing pain for the past six months to one year.

The Veteran was afforded a VA examination in February 2010.  The Veteran told the examiner he did not remember if he had sought medical attention for his lower back from service until the 1980s when he again started having low back pain.  The examiner opined that given the length of time between the Veteran's 1957 injury and reoccurrence of pain in 1987, it was less likely that his current low back condition is connected to his injury in service.  

In October 2010, the Board remanded the claim to obtain a VA medical opinion that considers the Veteran's lay reports of back pain since service.  The Veteran underwent another VA examination in April 2011 at which time the examiner opined that the Veteran's current back condition was less likely than not the result of being thrown from a truck in service.  The examiner stated that the current disability was more likely the result of the aging process.  

In an August 2012 addendum opinion the examiner stated that the Veteran's in-service injury was noted to be a lumbar strain, which is a muscle-related condition that is typically self-limiting and does not lead to degenerative disc disease of the lumbar spine.  The examiner cited the lack of consistent medical treatment for the back for the 30 years following service and 1987 motor vehicle accident with resultant disc herniation.  The examiner noted that two years after the motor vehicle accident the Veteran told his surgeon that his pain had resolved since the incident in service and recurred after the motor vehicle accident.  The examiner opined that the 1987 motor vehicle accident was the cause of the Veteran's degenerative disc disease.

The examiner also provided an addendum in August 2013 attesting to having reviewed the evidence as instructed by the Board's May 2012 remand.  In May 2014 the examiner provided yet another addendum opinion, this time attesting to having reviewed the lay statements of record and the opinions of the Veteran's private physician, as well as the rest of the claims file.  The examiner continued to opine, however, that the lumbar strain that the Veteran incurred in service was acute and transitory and would not have progressed to result in his current back condition.

The Veteran's private physician submitted multiple statements, including in August 2006, August 2010, October 2011, and October 2012, all opining that the Veteran's current back condition is likely related to his 1957 injury when he was thrown out of a truck in service.

The Board notes that a February 2003 treatment record by the same physician states that the Veteran brought in records from 1989 and inquired as to whether his current injury was service-related.  The physician stated that the Veteran's records from service were sparse and it was "difficult to tell with any certainty whether his symptoms now have any relationship wo the injury he sustained January 30, 1957, when he was thrown out of a truck in service."  However, three months later in May 2003, another treatment record by the physician states that the Veteran's history suggests that the Veteran's injury when he was thrown from a truck in service was a significant injury and "it is more likely than not that his symptoms are derived from" that injury.

In addition to the unexplained change of opinion, the Board finds that the medical opinions provided by the private physician do not address the normal spine findings on the Veteran's August 1957 separation examination; the lack of any documented treatment for 25 years after the Veteran's service; or the Veteran's post-service back injury in May 1987.  In support of his opinion, the physician did cite to the Veteran's contention of chronic back pain since service and conceded that events since 1957 could be aggravating the Veteran's back condition, without further discussion.

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board finds that the evidence tends to show that while the Veteran had a low back muscle strain in service, at the time of service discharge such had not resulted in any impairment to the spine.  The Board relies on the service separation again in support of this find.  In addition, as it pertains to nexus evidence, the Board finds that the opinion of the VA examiner is more persuasive as the VA examiner has reviewed all of the evidence of record and offered the most thorough rationale for her opinion.

The Board acknowledges the Veteran's statements that he had intermittent back pain after service prior to his 1987 motor vehicle accident and the lay statements submitted by his son and former co-worker generally reporting a lengthy history of back pain since the late 1960s.  While the Veteran is competent to report pain and his son and former co-worker are competent to report what they observed, none have medical education, training, or experience such that they are able to offer an etiology opinion with regard to the reported pain.  The Board further notes that the Veteran's former co-worker did not know him until 10 years after service and his son wasn't born several years after service.

The evidence does not show that the Veteran had arthritis of the spine to a compensable degree within a year of his separation from service.  The first diagnosis based on the medical records was not until approximately 30 years after service.  

The Board also finds that the evidence does not support a continuity of symptomatology since service.  First, the condition noted during service was not shown to be chronic and a diagnosis of a chronic disease such as arthritis was never considered.  The Veteran reported only intermittent pain in the 30 years after service.  There are no contemporaneous medical records from that period showing diagnosis of any back condition.  While the Veteran may have had some intermittent pain that resolved after service, he is not competent to opine that such represented symptoms of arthritis in his back.  Further, even the Veteran's own statements do not support that the symptoms were truly chronic versus merely intermittent.  The Board discounts the other lay statements for similar reasons.  

In sum, the Board does not question the Veteran's belief that a current low back disability is related to an injury during his active military service.  A preponderance of the evidence, however, is against service connection for a back condition.  The evidence is not in equipoise; the benefit of the doubt doctrine does not apply, and, therefore, the claim must be denied.

Left Leg

The February 2010 VA examiner found that the Veteran's left leg symptoms are partially due to sacral radiculopathy due to severe degenerative disc disease of the lumbar spine and partially due to degenerative joint disease of the left knee and hip.  The examiner opined that the left leg symptoms are less likely than not related to the Veteran's service as the Veteran has degenerative joint disease in most of his joints, including the lumbar spine, both hips, and both knees, and the evidence does not show degenerative joint disease in service.

The Veteran's private physician has also stated that he has treated the Veteran for left leg pain that is due to lumbar radiculopathy.  

As the Veteran is not service connected for degenerative disc disease of his lumbar spine, secondary service connection is not for application.

The evidence further does not show direct service connection is warranted.  The Veteran's service treatment records do not include any complaints of or diagnosis of a left leg condition.  He was noted to have hit his left hip when he was thrown from the truck in 1957.  The Veteran reported a history of "trick" or locked knee on his August 1957 medical history report, but there is no indication as to which knee.  His lower extremities were noted to be normal on separation examination.

Although the Veteran has a current diagnosis of degenerative joint disease in his left knee, the evidence does not show that the condition manifest during service, within one year of service, or that there has been a continuity of symptomatology since service.

The current medical evidence, including the opinion of the VA examiner and the Veteran's private physician supports that the Veteran's left leg problems are secondary to his back condition.  Therefore, service connection is not warranted.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in June 2006, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and available private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in February 2010 and April 2011.  While the February 2010 VA examiner provided an adequate opinion as to the etiology of the Veteran's left leg condition, he was afforded another examination in April 2011 examination to ensure an adequate opinion as to his back condition was obtained.  However, the Veteran has argued that he has not been afforded an adequate VA examination with respect to his claim for service connection for a back condition as the examiner has not considered and discussed all evidence of record, including the lay statements, and that there is no adequate opinion of record as to whether the Veteran had a back disability prior to the 1987 motor vehicle accident that was due to his service.  

The Board finds the April 2011 VA medical opinion with addendums to be adequate.  The examiner, a medical professional, has attested that all evidence, including lay statements, service treatment records, and the opinion of the Veteran's private physician, have all been considered.  She also listened to the Veteran's assertions.  The examiner has also sufficiently discussed the evidence such that she has substantially complied with the Board's remand directives.  The Board finds that the examination is adequate and the opinion with addendums provides sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).



ORDER

Service connection for a back disability is denied.

Service connection for a left leg disability is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


